DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of “gna” and “SEQ ID NO:8” in the reply filed on 12/31/2020 is acknowledged.

Claims 1-11 are pending and under examination.


Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/555,496.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome any rejection in this Official Action because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Allowable Subject Matter
Claim 10 is allowed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “comprises substituting a hairpin” in line 5. In claim 6 it is recited “comprises adding the minihairpin”. It is unclear what the limitation of claim 6 intends.  “Adding” is not equivalent to “substituting” and further does not appear to limit the “adding” step of claim 1. The metes and bounds of the claim are therefore unclear.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yurni Saiki (Yokohama City University, Dept of Medical Life Science Master degree thesis presentation, February 18, 2015) evidenced by Hirao et al (NAS Vol. 20:3891-3896, 1992).
Saiki has disclosed the design and production of existing DNA aptamers utilizing “Ds” nucleotide analogues and either replacing existing hairpins of the DNA aptamer with a minihairpin or adding a mini-hairpin to the 3’ end of the aptamer DNA. It is noted that “Ds” analogues were used in the instant invention and represent the recited analogue of claim 3 (see page 12 of the instant specification, for, example). See Hirao et al, 1992 which is cited in the instantly applied reference in regard to the mini-hairpin sequence which is the same sequence used in the instant invention, for example.

Claim(s) 1, 2, 4, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seela et al (Nucleosides, Nucleotides, and Nucleic Acids, Vol. 24:855-858, 2005).
Seela et al have disclosed the designing and production of a thrombin-binding aptamer where existing hairpins have been replaced with mini-hairpin structures that has both “the recited “gna” and “gnna” base sequences”. See Figure 1. Figure 2 shows addition of GC pairs, for example.


Claim(s) 1, 2, 6, 7, 9, and 11 is/are rejected under(a)(1) 35 U.S.C. 102 as being anticipated by Hirao et al (US20110306653).
Hirao et al have disclosed the same mini-hairpin of the instant invention utilized to stabilize functional nucleic acids, including aptamers. See paragraphs 2, 5, 10, 12, 39, 43, 51, 55, 86, 87, 92-94, 96, 118, 127-132, 134, 251, and 252, and claims 1-4, 19, and 21, and Figure 2.

Claim(s) 1-9, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirao et al (US20180305695) .
The applied reference has at least a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Hirao et al have clearly disclosed stabilized aptamers that meet all of the structural limitations of the instant invention. Applicant is directed to paragraphs 10-24, 32, 33, 36, 47, 55-58, 73, 85, and 140, and claims1-16, for example.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761.  The examiner can normally be reached on M-Th/F 9:00-7:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/SEAN MCGARRY/            Primary Examiner, Art Unit 1635